Title: Thomas Jefferson to Honore Julien, 8 January 1810
From: Jefferson, Thomas
To: Julien, Honoré


          
             
                     Monticello 
                     Jan. 8. 10.
          
          
		  Th: Jefferson has recieved with pleasure & thankfulness Mr Julien’s letter of the new year’s day, and his kind wishes & compliments of the season, which he reciprocates with much cordiality. he will always be
			 happy to hear of his welfare & prosperity.
			 
		   
		  the occupations of the
			 garden, the workshops, & the farms fill up the whole of Th: Jefferson’s time with attentions equally interesting to his mind & healthy to his body, which are heightened by the intervals of society with his family. these join him in friendly salutations to mr Julien, and in assurances of their attachment & esteem.
        